DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 8/13/2021.

Claim Objections
Claims 25 and 41 are objected to because of the following informalities:  each claim contains the limitations “the first arm and the second arm are connected to the wheel interface at their respective first ends and to the sub- frame at their respective second ends” or similar thereto.  This creates confusion as to whether first and second ends have previously been defined and as objects may have more than two ends it is not automatic as to what is intended by the limitation.  A more proper recitation would state: “the first arm and the second arm are connected to the wheel interface at respective first ends and to the sub- frame at respective second ends”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 20-26, 29, and 31-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al (US 9,457,634).  Hansen discloses:
With regard to claim 20 - A suspension system for a wheel of a vehicle, the system comprising: 
a wheel interface 10 having a wheel interface axis which is an axis about which a wheel rotates when connected to the wheel interface; 
a sub-frame 32 to connect at least a portion of the suspension system to a reference frame of the vehicle; 
a first arm 20 and a second arm 22 connected to the wheel interface 10 and rotatable with respect to the wheel interface 10 about a first axis 42 and a second axis 40, respectively, which are substantially parallel to the wheel interface axis, wherein the first arm 20 and the second arm 22 are connected to the sub-frame 32 and rotatable with respect to the sub-frame 32 about a third axis 36 and a fourth axis 38, respectively, which are substantially parallel to the wheel interface axis, 
wherein the first arm 20 and the second arm 22 are rotatable about a steering axis 60 that extends through the first arm 20.

With regard to claim 21 - wherein the steering axis 60 is substantially perpendicular to the wheel interface axis (see Fig. 3).

With regard to claim 22 - wherein the steering axis is inclined with respect to an axis (said axis being parallel to the front-rear direction of the vehicle) that is perpendicular to the wheel interface axis.

With regard to claim 23 - further comprising a damping and springing means 28 disposed within a gap formed between the first arm 20 and the second arm 22 (see Fig. 3), the damping and springing means 28 are connected between the first arm 20 and the second arm 22.

With regard to claim 24 - wherein the damping and springing means 28 has a linear motion axis which is inclined with respect to the steering axis (Fig. 3).

With regard to claim 25 - wherein the first arm 20 and the second arm 22 are connected to the wheel interface 10 at their respective first ends 46,54 and to the sub-frame 60 at their respective second ends 44,56.

With regard to claim 26 - wherein the first arm 20, the second arm 22 and the wheel interface 10 are dimensioned, and positions of the first axis 42, the second axis 40, the third axis 36 and the fourth axis 38 are set to form a substantially parallelogram shape of the suspension system (see Fig. 7).

With regard to claim 29 - wherein the damping and springing means 28 is connected between the second arm 22, and the sub-frame via the first arm 20.

With regard to claim 31 - wherein the first arm 20 is curved (at axis 36) along its longitudinal dimension.

With regard to claim 32 - wherein at the first arm 20 has an arm aperture, and wherein at least a portion 64 of the damping and springing means 28 is movable (rotatable) within the arm aperture thereof.

With regard to claim 33 - wherein the arm aperture is at one of ends 44 of the respective arm.



With regard to claim 35 - wherein the first axis 42 and the second axis 40 are in front of the wheel interface axis along an axis that is alignable with a vehicle longitudinal axis extending from a rear end towards a front end of a vehicle (see Fig. 3 – “FIG. 3 is a front perspective view of an exemplary suspension system”).

With regard to claim 36 - A vehicle comprising two or more suspension systems each according to claim 20.

With regard to claim 37 - wherein the first arm 20 is connected at its first end 46 to the wheel interface 10 and connected at its second end 44 to the sub-frame 32, and wherein the steering axis 60 extends through the second end 44 of the first arm 20.

With regard to claim 38 - wherein the steering axis 60 further extends through the second arm 22.

With regard to claim 39 - wherein the second arm 22 is connected at its first end 54 to the wheel interface 10 and connected at its second end 56 to the sub-frame 32, and wherein the steering axis 60 extends through the second end 56 of the second arm 22.


a wheel interface 10 having a wheel interface axis which is an axis about which a wheel rotates when connected to the wheel interface; 
a sub-frame 32 to connect at least a portion of the suspension system to a reference frame of the vehicle; 
a first arm 20 and a second arm 22 connected to the wheel interface 10 and rotatable with respect to the wheel interface about a first axis 42 and a second axis 40, respectively, which are substantially parallel to the wheel interface axis, wherein the first arm 20 and the second arm 22 are connected to the sub-frame 32 and rotatable with respect to the sub-frame about a third axis 36 and a fourth axis 38, respectively, which are substantially parallel to the wheel interface axis, 
wherein the first arm 20 and the second arm 22 are rotatable about a steering axis 60 that extends through the first arm 20 and the second arm 22.

With regard to claim 41 - wherein the first arm 20 and the second arm 22 are connected at their respective first ends to the wheel interface 10 and connected at their respective second ends to the sub-frame 32, and wherein the steering axis 60 extends through the second ends of the first arm and the second arm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Michel et al (US 8,322,729).  Hansen discloses “Changing the length of the arms 44, 46 and/or an angle between the arms 44, 46 changes the mechanical advantage of the system.”  However, Hansen fails to explicitly disclose wherein the wheel interface is shaped to provide one of a positive camber angle and a negative camber angle.  Michel teaches “a device for adjusting the camber and/or toe of the wheels (20) of wheel suspensions (10), especially for motor vehicles, including a wheel carrier (12) on which the respective wheel (20) is rotatably mounted and which is subdivided into a carrier part (24) receiving the wheel, a guide part (22) connected to the wheel suspension (10), and two rotary parts, especially control cylinders (26, 28), arranged between the carrier part and the guide part and rotatable in relation to each other, to the carrier part (24) and to the guide part (22) about a common rotation axis (32). Each of the rotary parts can be moved by a drive (40) and a servo drive (42) in both directions of rotation. According to the invention, the servo drive (42) is designed for at least one of the rotary parts (26, 28) as a planetary gear train (42), and the planetary gear train (42) is especially radially externally arranged around the rotary part (26, 28)” (Abstract), thus teaching a suspension having a wheel interface that is shaped to provide one of a positive camber angle and a negative camber angle.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of Hansen with the teaching of Michel to include a wheel carrier shaped to allow for the camber angle of the wheel to be adjusted to allow for the suspension to be altered to provide maximum desired traction for any type of driving.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/13/2021, with respect to the rejection(s) of claim(s) 20-26 and 29-41 under 102 and 103 have been fully considered and are persuasive.  Therefore, the the 102 and 103 rejections included above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	September 8, 2021



/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616